Citation Nr: 0020577	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  95-39 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from February 1971 to October 
1972.

When this matter was returned to the Board of Veterans' 
Appeals (Board) following the Board's remand in January 1998, 
the Board observed that in a letter to the veteran's then-
current representative, Disabled American Veterans (DAV), the 
veteran inquired about a "government paid attorney 
service."  Thus, even though the veteran was already 
represented in this case by DAV, a letter was sent to the 
veteran by the Board noting that there was no such paid 
attorney service and offering the veteran an opportunity to 
change representatives, if it was his desire to do so.  In 
this regard, the veteran was also furnished with a Department 
of Veterans Affairs (VA) Form 21-22, which was to be 
completed and returned to the Board in the event the veteran 
obtained new representation.  In July 2000, the Board 
received a completed VA Form 21-22, which identified Vietnam 
Era Veterans Association, Arizona as the veteran's new 
representative.  

While the July 2000 VA Form 21-22 does not contain a date of 
acknowledgment of Vietnam Era Veterans Association's 
representation, in view of the receipt of the new VA Form 21-
22 by the Board, the Board finds that it has no alternative 
but to remand this matter to the regional office (RO) so that 
it can confirm acceptance of the veteran's representation by 
the Vietnam Era Veterans Association, Arizona, and to also 
give the new representative an opportunity to review the 
claims file and submit an appropriate brief in support of the 
veteran's claim. 

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should contact Vietnam Era 
Veterans Association, Arizona to confirm 
acceptance of the veteran's 
representation by their organization, and 
to give this organization an opportunity 
to review the claims file and submit an 
appropriate brief in support of the 
veteran's claim.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeal prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


